In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                      No. 07-19-00315-CV


                        IN RE RASHOD EMERY ALLEN, RELATOR

                                  ORIGINAL PROCEEDING

                                     September 20, 2019

                              MEMORANDUM OPINION
                      Before CAMPBELL and PIRTLE and PARKER, JJ.

       Relator Rashod Emery Allen, a Texas prison inmate appearing pro se, filed a

petition for writ of mandamus seeking to compel the District Clerk of Hale County to

respond to his “Article 39.14 Motion of Discovery.” Allen did not accompany his petition

with the required filing fee. By letter of September 4, 2019, we directed Allen to pay the

filing fee or, if indigent, comply with Chapter 14 of the Civil Practice and Remedies Code

by filing an affidavit of indigence, an affidavit describing his previous filings, and a certified

copy of his inmate trust account statement. TEX. CIV. PRAC. & REM. CODE ANN. §§

14.002(a), 14.004 (West 2017). The letter notified Allen that the proceeding was subject

to dismissal without further notice should he fail to comply by September 16.
       On September 16, 2019, Allen filed a statement of inability to afford payment of

court costs and a certified copy of his inmate trust account statement. However, Allen

did not file an affidavit describing his previous filings. TEX. CIV. PRAC. & REM. CODE ANN.

§ 14.004(a).


       An inmate who files an affidavit or declaration of inability to pay costs in an appeal

or original proceeding must also comply with Chapter 14 of the Civil Practice and

Remedies Code. TEX. CIV. PRAC. & REM. CODE ANN. § 14.002(a). An inmate’s failure to

comply with Chapter 14 is grounds for dismissal of the appeal or original proceeding. In

re Johnson, No. 07-16-00354-CV, 2016 Tex. App. LEXIS 11841, at *2 (Tex. App.—

Amarillo Nov. 1, 2016, orig. proceeding) (per curiam) (mem. op.).


       To date, Allen has neither paid the filing fee nor submitted the materials necessary

to proceed under Chapter 14. Accordingly, Allen’s petition for writ of mandamus is

dismissed for failure to comply with a requirement of the appellate rules and an order of

this court.1 TEX. R. APP. P. 42.3(c).


                                                        Per Curiam




       1  We also note that a court of appeals does not have jurisdiction to issue writs of
mandamus against a district clerk unless issuance of the writ is necessary to enforce its
jurisdiction. TEX. GOV’T CODE ANN. § 22.221(a), (b) (West Supp. 2018); In re Coronado,
980 S.W.2d 691, 692-93 (Tex. App.—San Antonio 1998, orig. proceeding) (per curiam).

                                             2